Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/331940 filed 01/28/2022.     
Claims 1-5 & 11-21 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1, 18, & 20, it is still unclear what exactly is going on in the instant invention. It seems applicant is now claiming that two specific biomarker sets (valine or alpha aminoadipic acid) and (carnitine, phosphatidylcholine, or sphingomyelin metabolites) together if levels fall outside the normal (one negatively correlated, one positively), a subject is predicted to develop Alzheimer’s disease. However, applicant still does not claim how one would know/detect that this combination of biomarkers is outside the normal levels. All applicant claims is that “biochemical analysis” is used. 
With respect to Claims 12-16, it is unclear what applicant is trying to claim. The “when” term, used in all these claims in the amendments dated 01/28/2022 make the claim seem conditional. The examiner assumes this is just a typo, but as it makes the claim confusing, is rejected here. Please delete this term to make the claims clear. It is also unclear if measurement of levels of the claimed compounds in these claims actually indicate ADAS-Cog 13 or SPARE-AD scores or Tau and Alpha protein, or if these scores are somehow calculated by a programmed computer when these compounds are detected. Correction is required in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1, 18, 20 & those dependent therefrom are directed to non-statutory subject matter. 
The invention of instant claims 1, 18, & 20 are drawn towards a method of diagnosis for Alzheimer’s and Mild Cognitive Impairment diseases. As instantly claimed, specifically in the independent claims, there is not specificity of measurement/detection, or treatment, leaving the claims, as instantly claimed, to merely recite recognition of a natural correlation (level of claimed biomarkers= disease), and applying this recognized 
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 1-5 & 11-21 are rejected under 35 U.S.C. 103 as being obvious over FEDEROFF in US 20170052204 in view of COHEN in US 20180275144 and further in view of PARKER in US 20130123341.
	With respect to Claims 1, 3, 18, & 20, FEDEROFF et al. teach of methods of determining if a subject has an increased risk of suffering from memory impairment. The methods comprise analyzing at least one plasma sample from the subject to determine a value of the subject's lipidomic profile, and also analyzing the gene expression profile from leukocytes and comparing the value of the subject's biomarker profile (lipidomic profile plus gene expression profile) with the value of a normal biomarker profile. A change in the value of the subject's biomarker profile, including a change in the subject's biomarker profile, over normal values is indicative that the subject has an increased risk of suffering from memory impairment compared to a normal individual(abstract). More specifically, FEDEROFF et al. teach of obtaining/isolating a plasma sample(paragraph 0031), and then analyzing/measuring the lipidomic populations in the sample which include carnitines and phosphatidylcholines and sphingomyelins(paragraph 0031, table 1, paragraph 074), by biochemical analysis including mass spectrometry among other things(paragraphs 0010-0011, 0028, 0071-0074, 0084-0085, Table 8). FEDEROFF et al. further teach of that having these biomarkers in particular levels indicate that the subject is likely to have a memory loss disease including Alzheimers and mild cognitive impairment(paragraph 0003,paragraph 0005 & 0016). FEDEROFF et al. also teach of determining whether the metabolite level is higher or lower than the normal level(paragraph 0032 & 0045, and if there is a change in comparison to normal levels in a normal patient that the patient likely has a memory loss disorder(abstract). Therefore it would be obvious to one of ordinary skill that any level that is different from the normal level could be indication of a disease condition. FEDEROFF et al. also teach of negative predictive value/ biomarker correlations 
	COHEN et al. teach of methods of detecting Alzheimer’s disease using novel biomarkers or sets thereof(abstract). COHEN et al. further teach of using carnitine as a biomarker(paragraph 0016), and further of identifying dodecanoyl moieties with the carnitines(paragraph 0014 & Table 1). COHEN et al. also teach of the detection of valylvaline (paragraphs 0014 & 0017, & table 1 among other places). It would have been obvious to one of ordinary skill to use the marker and variants of the ones used in COHEN to diagnose alzheimers and memory loss diseases in the method of FEDEROFF due to the need in the art for better biomarkers for diagnosing memory loss diseases (paragraph 0006-0012). If it is unclear that FEDEROFF and COHEN teach of the negatively associated valine biomarker, PARKER et al. is used to remedy this.
	PARKER et al. teach of methods and kits of diagnosing Alzheimers based on mitochondrial mutations(abstract). PARKER et al. further teach there is often a mutation of Co3 which is responsible for specifying amino acids including valine, and that when there is a mutation, different amino acids, not including valine are produced instead (paragraph 0186). This would make it obvious to one of ordinary skill in the art that less valine (valine level less than normal) is associated with Alzheimers disease. It would have been obvious to one of ordinary skill in the art to use valine as a negative biomarker of Alzheimers due to the need for the art for better methods of diagnosis/prognosis of Alzheimers ( Parker, paragraph 0005).
	With respect to Claim 2, FEDEROFF et al. teach of the sample being plasma or CSF (paragraph 0006 & 0008).
	With respect to Claims 4-5, FEDEROFF et al. teach of detection of the claimed biomarkers and metabolites of (Table 1, paragraphs 0045-0046, paragraph 0054, 0031, & Table 1).
	With respect to Claims 11-14, COHEN et al. teach of using an ADAS-Cog test (paragraph 0303). COHEN et al. further teach of measuring aB1-42/tau ratios (paragraph 0296-0298). See above claims for the teachings of the biomarker detections.
	With respect to Claims 15-16, COHEN et al. teach of making determinations of brain volume in correlation with the biomarker determinations (paragraph 0299), and of using a ADAS-Cog test(paragraph 0303). COHEN et al. teach of further calculations of 

	With respect to Claim 17, 19, & 21, FEDEROFF et al. teach of beginning treatment (paragraph 005).
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
First of all, the instant amendments are not sufficient to overcome the 101 rejections. Applicant still claims not specific measurement technique/method. “Biochemical analysis,” can be anything, and as claimed is not using a particular machine or transforming the natural sample from how it is naturally found in nature. The sample in the instant claim is not turning into anything that is “markedly different,” from what is found in nature. The rest of the amendments made 01/28/2022 are specific only to towards natural correlations applicant seems to have noticed as instantly claimed. More detail is needed in order to overcome the instant 101 rejection. See MPEP 2106.05, definition of “particular machine”.
	The 112 rejections are maintained as the instant amendments though clearing some issues, did not clear them all. This is further clarified in the above rejection.
	The 102 rejections are overcome due to the instant amendments however the 103 rejections are maintained. It is still not clear in the instant method how the instant compounds are being measured, and therefore for this reason among others the 103 
	Applicant only argues about the prior art to say that they do not teach of the combination of newly amended elements of the claims, amendments dated 01/28/2022. These limitations are taught and made obvious by the instant claim rejection as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797